Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-10, 12-21 and 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
The claim (s) recites a method/system (process/machine) for finding a Stockwell transform of a signal and a system (machine) for monitoring and providing feedback about a physiological condition  of a subject.
Step 2A,Prong One.
Regarding claims 1, 12 and 25, the limitations of “receiving a plurality of samples of a signal”, “providing each of the plurality of samples”, “generating a first component of a Stockwell transform of sample” and “generating a second component of the Stockwell transform of sample” are processes that, under broadest reasonable interpretation standard, covers performance of these limitations in human mind and mathematical relationships. There is nothing in the claims precludes the receiving, providing, generating steps from practically being performed in human mind. The method steps themselves can be carried out in the mind and/or by pen and paper. Thus, these limitations fall within “mental ’rocessing” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). The limitations of “providing each of the plurality of samples..”  and “generating” first and second components for Stockwell transform and in claims 1 and 12 and “implement a filter bank…” in claim 25 covers “mathematical concepts” grouping of abstract ideas since these limitations recite mathematical calculations to filter plurality of samples and compute first and second components for Stockwell transform. See MPEP 2106.04(a)(2)(I). Accordingly, the claims recite an abstract idea.
Step 2A,Prong Two
The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of ECG lead(s) in claims 1, 12, and 25, an analog-to-digital converter (ADC) in claims 1 and 12 and a processor and a monitor/display in claims 12 and 25. The ECG leads and ADC are recited at a high-level of generality that are well-known basic ECG amplifier circuit in electrocardiography arts (Webster, “the Physiological Measurement Handbook”, 2015, p53, Fig. 3.10) and amounts to nothing more than a mere pre-solution activity of data gathering. The instant specification also discloses that any suitable ECG leads or analog sensors can be used to acquire physiological signals for Stockwell transform ([0050 of the USPGPub. version of the specification). The additional elements of a processor and a monitor amount to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer and displaying results on a monitor/display does not integrate a judicial exception into practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ECG leads and ADC amount to no more than mere pre-solution activity of data gathering, which does not amount to an inventive concept. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer (processor and monitor/display) are being used to implement abstract idea of determining Stockwell transforms and displaying the subsequent results. Therefore, the claims do not appear to be patent eligible.
	Regarding claims 3-7, 9-10, 12, 14-18, 21, 24, 26, and 28, the limitations in these claims further limit how the Stockwell transform is measured and used. As such, the claims are not patent eligible for the same reason provided above in claims 1, 12 and 25.
	Regarding claims 2, 19 and 27, the limitation of “a field programmable gate array and one or more logic blocks” further limits the processor. The instant specification discloses that “processor 312 can be any suitable hardware processor or combination of processors, such as a central processing unit (CPU), a graphics processing unit (GPU), a microcontroller (MCU), a field programmable gate array (FPGA), an application-specific integrated circuit (ASIC)” in [0052] of the USPGPub. version of the specification, which suggests that FPGA is a well-known component of a generic computer. As such, elements of general computer (processor such as FPGA) are being used to implement abstract idea of determining Stockwell transforms. Therefore, the claims do not appear to be patent eligible.

Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument, the addition of ECG device for capturing ECG
signal and an ADC to convert the ECG signal to a digital form for further processing of the signal to generate a Stockwell transform is nothing more than pre-solution activity or data gathering using a well-known ECG and ADC devices as set forth in the updated rejection above. The ECG leads and ADC are recited at a high-level of generality that are well-known basic ECG amplifier circuit in electrocardiography arts (Webster, “the Physiological Measurement Handbook”, 2015, p53, Fig. 3.10) and amounts to nothing more than a mere pre-solution activity of data gathering. The instant specification also discloses that any suitable ECG leads or analog sensors can be used to acquire physiological signals for Stockwell transform ([0050 of the USPGPub. version of the specification), which does not support the argument that ECG leads and ADC are considered a particular machine. Further, such data gathering step would be required in all ECG applications. 
As for the argument directed to improvement of computer, this argument is also not persuasive. First for the method claims, computer is not recited in the claims. For the system claims that recites a processor, applicant’s argument of reducing computational resources (p10 of the Remarks) seems to be an improvement in the processing algorithm of finding the Stockwell transform itself rather than improving the functioning of a computer. In this case, the computer is simply being used to carry out the process of finding the Stockwell transform.
For these reasons, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RD/
Examiner
Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792